Title: From Thomas Jefferson to J. Phillipe Reibelt, 17 May 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Washington May. 17. 05.
                  
                  Th: Jefferson presents his salutations to mr Reibelt, and his thanks for the Communication of the Catalogues, which he now returns except 1. the Notice de la galerie des Antiques, & the Catalogues des estampes. the 1st. of these appearing to be a complete catalogue of the new acquisitions of the Museum, and the other comprehending matter new to him altogether, he begs leave to detain them a little longer for further examination.   the species of corn mentioned by mr Reibelt, yielding 4. crops a year is entirely unknown to Th: Jefferson to whom a few grains will be very acceptable, and shall be immediately planted here.
               